Citation Nr: 0000638	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  97-04 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertensive ischemic 
heart disease.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French

INTRODUCTION

The veteran served on honorably on active duty in the U.S. 
Air Force from June 1947 to March 1974, for a total active 
service period of 26 years, 9 months, and 9 days.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
ischemic heart disease with hypertension.  

In May 1998, the Board remanded this claim to the RO for 
further evidentiary development, to include a search for 
additional treatment records and review of the claims folder 
by a VA cardiologist, for the purpose of determining the 
relationship between in-service blood pressure readings and 
the veteran's subsequent treatment and diagnosis for 
hypertension and heart disease in the post-service period.  
Having reviewed the claims folder, the Board is satisfied 
that the specified development has been completed to the 
fullest possible extent.  


FINDINGS OF FACT

1.  On examination and medical history review, it was the 
opinion of a VA examiner that the veteran had borderline 
hypertension during his active military service, and this 
hypertension had gotten worse over time and now requires a 
multi-drug regimen for blood pressure control.  

2.  The veteran's current treatment for hypertensive ischemic 
heart disease cannot be disassociated from his period of 
military service and blood pressure readings, characterized 
as "borderline hypertension," which are shown during that 
time.   



CONCLUSION OF LAW

The preponderance of the available evidence weighs in favor 
of a finding that hypertensive ischemic heart disease was 
incurred during the veteran's period of active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that there is a connection between 
elevated blood pressure readings, which are shown during 
service, and the hypertension which was first diagnosed after 
he left the Air Force.  He has also claimed that this 
hypertension led to the heart attack which he suffered in 
1992.  Therefore, it is the veteran's belief that service 
connection is appropriate for his currently manifested 
ischemic heart disease and hypertension.  

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  For certain 
disabilities, including hypertension and cardiovascular 
disease, service connection is appropriate where the 
disability is manifested to a compensable degree within one 
year following the veteran's discharge from active duty, 
based on application of the provisions pertaining to 
presumptive service connection which are found in 38 C.F.R. 
§ 3.309 (1999).  


Medical History

Service medical records show a blood pressure reading of 
140/90 in May 1950, at a time when the veteran was 
hospitalized for treatment of ureteral colic.  The report of 
a June 1950 enlistment examination shows that his blood 
pressure was recorded as 130/72.  In November 1956, the 
veteran was hospitalized for treatment of an ulcer and 
anemia, and at this time, his blood pressure was recorded as 
148/90.  The report of a May 1964 medical examination shows 
that the veteran's blood pressure was recorded as 132/84, and 
a May 1962 ECG report shows a finding of 132/88.  An October 
1966 treatment record shows a blood pressure reading of 
138/90.  At the time of a December 1968 examination, his 
blood pressure was recorded as 130/72.  The report of a March 
1971 periodic medical examination shows that the veteran's 
blood pressure was recorded as 142/80.  A January 1973 
electrocardiograph record shows that the veteran's blood 
pressure was 138/78.  

A January 1973 health record shows that blood pressure was 
recorded at 170/100, at a time when the veteran sought 
treatment for complaints of headaches and diarrhea, and an 
impression of mild gastroenteritis was given.  The report of 
the veteran's January 1974 separation examination shows that 
the heart and vascular systems were clinically evaluated as 
normal, and his blood pressure was recorded as 138/78.  On a 
January 1974 report of medical history, the veteran indicated 
that he did not know whether he had ever had high or low 
blood pressure.  

The record includes reports of the veteran's medical 
treatment at the medical facility at Moody Air Force Base 
from 1974 to 1998.  These records indicate that the veteran 
was seen for a 5 day blood pressure check in January 1980, at 
which time he was instructed to follow a 2000 calorie, low 
salt diet as treatment for mildly increased blood pressure.  
A diagnosis of hypertension was made in July 1982, and 
thereafter, the veteran received regular treatment and 
medication for control of high blood pressure.  In February 
1987, he attended a cardiovascular risk clinic.  In May 1990, 
following a 5 day check, an assessment of mild systolic 
hypertension (170+) was made.  

In April 1992, the veteran was transferred from the Moody Air 
Force Base emergency room to the South Georgia Medical 
Center, where he was evaluated for recurring substernal chest 
pain.  During this hospitalization, he underwent cardiac 
catheterization which revealed complete occlusion of the 
right coronary artery.  The discharge summary shows the 
following final diagnoses:  1.  acute inferior myocardial 
infarction; and 2. hypertensive vascular disease, by history.  
Since the heart attack, the veteran has been followed at 
Moody for coronary artery disease and hypertension.  

In November 1995, the veteran was afforded a VA examination.  
He stated that he was told that he had high blood pressure in 
1980, when he went to the Moody Air Force Base for a check-
up, and he had been on medications since that time.  He also 
carried Nitroglycerin, but had not used any since 1993.  
Physical examination of the cardiovascular system revealed 
that the heart rate, rhythm, and force were normal with no 
murmurs heard.  His sitting pulse was 87, and his blood 
pressure was 200/92.  Recumbent pressure was 200/98, and 
standing pressure was 190/98.  An EKG revealed an old 
inferior infarction.  The report of a chest x-ray showed that 
the heart was normal in size, and an impression of no active 
disease was given.  

The examination report shows the following diagnoses:  1. 
ischemic heart disease, with no cardiac enlargement; evidence 
of inferior infarction, old; stable angina; and no cardiac 
insufficiency, 2.  hypertension, essential, 3.  proteinuria, 
and 4. hyperglycemia, mild.  

In January 1998, the veteran was afforded a hearing before a 
member of the Board at the Atlanta RO.  He testified that in 
1980, the military doctors at Moody Air Force base determined 
that he had hypertension and prescribed medication for him.  
According to the veteran, during his active duty, he was 
never informed of any abnormal or high blood pressure 
readings.  He stated that from 1980 to the time of a heart 
attack, in 1992, he was taking medication for hypertension 
and he was on diet control.  The veteran indicated that he 
was never informed that hypertension caused his heart attack 
or not, and that being a layman he did not know.  

In addition, the veteran testified that during his military 
service, his doctors did not perform tests to determine 
whether or not he had hypertension, and that it was never 
determined that he did or did not have hypertension during 
his military career.  The veteran asserted that during 
service, he had the same symptoms that he did when he got out 
and they told him he had high blood pressure.  At that point, 
he realized what his problems were, to include nervousness 
and a high temper.  He stated that he had never asked his 
doctors whether the high blood pressure readings in service 
were related to his hypertension.  Finally, the veteran 
stated that he was asking for service connection so that he 
could be treated along with the rest of the veterans, and 
that he has friends who receive VA treatment for heart 
problems.  

In conjunction with the Board's May 1998 remand, the veteran 
was afforded a new VA heart examination in May 1999.  The 
veteran reported that he had been on medical management and 
had been doing well since his treatment for myocardial 
infraction in 1992.  He complained of occasional angina in 
the left arm. Cardiovascular examination revealed a regular 
rate and rhythm without murmur or rub.  A Soft II/VI systolic 
ejection murmur was heard best over the lower left sternal 
border.  Blood pressure was elevated at 157/72, and heart 
rate was 76.  

The examiner indicated that the veteran had a history of 
hypertension documented in 1980, which was first diagnosed at 
Moody Air Force Base during a routine physical examination 
after his retirement.  It was also noted that the veteran was 
recently started on an ACE inhibitor, and this would likely 
need to be increased to get his blood pressure below 130, 
which is now the recommended goal for systolic blood 
pressure. 

The veteran was again examined by a VA physician, for 
compensation and pension purposes, in August 1999.  On 
physical examination, blood pressure was recorded as 140/88, 
138/88, and 140/88.  Heart rate was 76 and respirations were 
18.  Cardiovascular examination demonstrated a regular rhythm 
with no murmurs, rubs, or gallops.  

The examiner provided an impression of hypertension, and it 
was noted that from the data provided by the veteran, 
according to the current medical standards, he may have 
suffered from mild high blood pressure.  The examiner 
commented that in the 1960's and 1970's, his blood pressure 
would not have been considered high, and {during service} he 
had one blood pressure, 170/100, which may have met the 
criteria for hypertension at that time; however, the 
remainder of his blood pressure readings would not have met 
the criteria (at that time) for a diagnosis of high blood 
pressure.  According to the examiner, the veteran was not 
treated inappropriately during his military service, as the 
indications for treatment for hypertension were radically 
different than at the present time, and in addition, the 
definition for hypertension in the 1960's and early 1970's 
was radically different than at the present time.  

The examiner noted that the veteran was diagnosed with high 
blood pressure in 1980 and was placed on a salt-restricted 
diet, thereafter, he may have had an inconsistent follow-up 
with his physicians.  The examiner further noted that in 
1982, the veteran was placed on medication and had been under 
medical treatment sine that time, and he had suffered a 
myocardial infarction in 1992.  In the examiner's opinion, it 
was difficult to state whether these problems occurred solely 
because of his possible evidence for borderline hypertension 
during his military service.  According to the examiner, the 
natural history of hypertension in most individuals develops 
in mid-life, and as the individual ages, it becomes more 
severe secondary to decreased vascular compliance.  It was 
the examiner's opinion that this appears to be what happened 
to the veteran, and that he had borderline hypertension while 
in military service which had gotten worse over time and now 
required a multi-drug regimen for blood pressure control.  


Analysis

Having reviewed the record, the Board has concluded that the 
balance of the available evidence weighs in favor of a grant 
of service connection for hypertensive ischemic heart 
disease.  Specifically, the record suggests that the 
veteran's current diagnosis of and treatment for hypertensive 
heart disease is etiologically related to his period of 
active service.  On recent VA examination, the examiner 
characterized the veteran's in-service blood pressure 
readings as "borderline," and noted that while a diagnosis 
of hypertension may not have been made during the veteran's 
active service, the criteria for treatment and diagnosis of 
hypertension in the 1960's and 1970's would have been 
"radically different" from that of the present time.  The 
examiner indicated that in his opinion, the veteran had 
borderline hypertension during his military service which had 
gotten worse over time to the point where he now requires a 
multi-drug regimen for blood pressure control. 

As such, the VA examiner has related the veteran's current 
treatment for hypertension and hypertensive heart disease to 
the period of active military service and blood pressure 
readings shown therein.  Therefore, the evidence appears to 
suggest that borderline hypertension, shown during service, 
constituted an early manifestation of the hypertension which 
was diagnosed following the veteran's discharge.  As such, 
the Board has concluded that the current diagnosis of 
hypertension and the veteran's treatment for hypertensive 
ischemic heart disease cannot be disassociated from the 
period of active service and "borderline hypertension" 
shown therein.  Accordingly, the Board finds that the 
preponderance of the available evidence weighs in favor of a 
grant of service connection for hypertensive ischemic heart 
disease, and the veteran's claim is granted.  



ORDER

Service connection is granted for hypertensive ischemic heart 
disease.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 





